Order entered January 7, 2020




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01449-CV

         DOUGLAS HUNDERMAN AND DOROTHY HUNDERMAN, Appellants

                                                V.

                   NATIONSTAR MORTGAGE, LLC, ET AL, Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-09043

                                            ORDER
        As directed to do so, appellants have filed written verification they have requested the

reporter’s record. Accordingly, we ORDER deputy reporter Melissa Maxwell, whom the record

reflects recorded the hearing that has been requested, to file the record no later than February 6,

2020.

        We DIRECT the Clerk of the Court to send a copy of this order to Thu Bui, Official

Court Reporter for the 101st Judicial District Court; Ms. Maxwell; and, the parties.

                                                       /s/   KEN MOLBERG
                                                             JUSTICE